Citation Nr: 0018371	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of the 
appellant's rights to Department of Veterans Affairs (VA) 
benefits under the provisions of 38 U.S.C.A. § 6104(a) (West 
1991).


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had recognized military service from September 
1941 to August 1942, and from April 1945 to June 1946.  He 
was a prisoner-of-war (POW) from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 determination from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO) which denied reopening the claim for 
revocation of the forfeiture declared against the appellant.  


FINDINGS OF FACT

1.  In May 1980, the RO determined that the appellant had 
forfeited his right to VA benefits under the provisions of 
38 U.S.C. § 3504(a) (currently 38 U.S.C.A. § 6104(a).  This 
decision became final.  

2.  The evidence submitted since the May 1980 RO forfeiture 
decision is either cumulative, irrelevant, or does not bear 
directly and substantially upon the specific matter under 
consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1980 RO decision, forfeiting the appellant's 
rights, claims, and benefits under the laws administered by 
VA is final.  38 U.S.C. § 4005 (1976) (38 U.S.C.A. § 7105 
(West 1991)); 38 C.F.R. § 19.153 (1979) (38 C.F.R. § 20.1103 
(1999)).  

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6104(a) has 
not been submitted; the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the May 1980 decision 
wherein the RO determined that the appellant had forfeited 
his right to VA benefits under the provisions of 38 U.S.C. 
§ 3504(a) (currently 38 U.S.C.A. § 6104(a) is reported in 
pertinent part below.  

Evidence of Record Prior to the May 1980 Determination

In his Affidavit for Philippine Army Personnel the appellant 
reported that he was called to active duty in August 1941.  
He stated that he was a POW in April 1944 and was a "POW 
(Phil. Constabulatory)" from September 1942 to November 
1944.  He elaborated, stating that he was taken from a 
concentration camp and was among those who were brought to 
Manila and given training to be a Philippine Constabulatory, 
"still a Prisoner-of-War."  He reported that he escaped 
from the Philippine Constabulatory in November 1944 and 
joined a guerilla squadron.  

In August 1977 the RO received a June 1946 extract concerning 
the veteran's separation from service.  

In September 1977 the appellant submitted an application for 
compensation or pension.  He reported that he served in the 
military from August 1941 to June 1946 as part of Company 
"A", 1st Battalion, 52nd Infantry.  He stated that he was a 
POW from April 1942 to September 1942.  

In October 1977 the RO sent a request to the service 
department for verification of the appellant's service.  In 
reply, the service department found that the appellant had 
pre-war service from September 1941 to December 1941, 
beleaguered status from December 1941 to April 1942, missing 
status during April 1942, POW status from April 1942 to 
August 1942, no casualty status from August 1942 to April 
1945, and regular Philippine Army service from April 1945 to 
June 1946.  
The service department concluded that the appellant was 
entitled to pay for all of the above periods except for the 
period extending from August 1942 to April 1945 for a variety 
of reasons.  One of these reasons was that the appellant was 
a member of the Japanese "P.C." from September 1942 to 
November 1944.  

In February 1978 the appellant submitted a VA Form 21-4169.  
In this from, the appellant acknowledged that he was a member 
of a pro-Japanese, pro-German, or anti-American Filipino 
organization.  He specified that he was a member of the 
standing army of the Philippines.  He also reported that he 
belonged to the Bureau of Constabulatory during the Japanese 
occupation.  

The appellant contended that he assisted guerilla units while 
he was a member of the Constabulatory.  He specified that he 
gave assistance to Squadron 227 Bronco Unit (Philippine 
Scouts Army) under Lieutenant G. and to Squadron 311 which 
was under Captain N.  He contended that his actions were 
recognized by the guerillas or leaders of the resistance 
movement.  

Also received in February 1978 is a document from the 
Philippine Veterans Board pertaining to payment of benefits 
for disability incurred in the line of duty.  

In March 1978 the RO requested that the service department 
furnish a loyalty clearance.  In response, the service 
department submitted several records on microfilm which were 
copied into the record.  

These documents indicate that the appellant was among those 
who served with the Bureau of Constabulatory (B.C.) and that 
he received pay for such service.  In November 1942 the 
appellant was assigned as a non-commissioned officer to the 
Office, Senior Inspector, Cabantuan, Nueva Ecija.  

A B.C. extract from September 1943 noted that the appellant 
was a sergeant in 1st Nueva Ecija Company.  The extract noted 
that the non-commissioned personnel listed were being 
relieved from their respective companies and detailed to 
undergo training for commissioned service in the 
Constabulatory Academy.  

In a B.C. report dated from April 1944 it was noted that a 
lieutenant had been ambushed and kidnapped by guerillas.  
Upon receiving this news, it was noted that 30 
constabulatorymen under the appellant's command followed for 
offensive and defensive attacks against the guerillas, 
pursuing them as far as Salvacion and Lupao.  

A June 1944 B.C. extract indicated that the appellant was 
among those appointed to First Lieutenant at 2,000 pesos per 
annum.  

In a report dated from September 1944 it was reported that 
the ex-mayor of Cuyape was killed by guerillas "under the 
banner of Serafica," a "self-styled USAFFE."  It was found 
that five soldiers from the 1st Nueva Ecija Company had 
deserted over to the guerillas.  It was noted that one of the 
deserters had tricked a sentinel by saying that he had been 
sent by their commander, the appellant.  Once allowed inside, 
the deserter disarmed the sentinel and 20 guerillas 
simultaneously rushed inside.  

In a July 1945 report (the subject regarded collaborators in 
Nueva Ecija) from the Headquarters of the 32nd Infantry 
Division, 32d. Counter Intelligence Corps Detachment, an 
individual was interrogated and named a number of residents 
who had participated with him in espionage and informant 
activities for the Japanese.  He stated that such individuals 
were members of the Bureau of Constabulatory.  He listed 
individuals who were with him on detached service to the 
Japanese garrison at San Jose who had reported on and 
arrested guerillas and guerilla sympathizers.  He also listed 
the names of those who had participated in the burning of a 
barrio for hiding guerillas.  He stated that the appellant 
was the Commanding Officer of the B.C. group assigned to the 
Japanese garrison.  

In an affidavit dated from November 1945, Captain N. of 
Squadron 311 of the United States Armed Forces of the Far 
East (USAFFE) reported that he knew that the appellant had 
been a POW and later became a constabulatory taken from the 
concentration camp.  

Captain N. stated that the appellant had on several occasions 
contacted him while he was in the service of the Japanese, 
providing him with data and information regarding Japanese 
movements, its defenses, local garrison strength, and its 
plans against the guerillas.  He reported that the appellant 
joined the Bronco Unit under Captain J.G. (Squadron 227) in 
December 1944.  

In an affidavit dated from November 1945, Captain M.B. stated 
that he was an intelligence officer of the "LGAP" guerilla 
unit.  He wrote that he personally knew the appellant, that 
he had been forced to joint the "PC" from the concentration 
camp, and that he had acted as a secret agent for the LGAP 
while in the service of the Japanese.  He stated that the 
appellant provided him with periodic reports regarding troop 
movements of the Japanese forces, especially their plans 
against the guerillas.  He stated that the guerilla units in 
the town under the appellant's jurisdiction were given his 
full help, cooperation, and protection.  He concluded that 
the appellant remained loyal to the United States.  

Similar facts were attested to in a November 1945 affidavit 
signed by J.S., a major in the "LGAF" guerilla unit.  

In December 1945 the Loyalty Status Board No. 1 recommended 
that the appellant be retained in the service.  

In January 1946, the Loyalty Board Status Board No. 1 Sec. II 
(Review Board) noted that it had reviewed the case of the 
appellant as submitted by Loyalty Status Board No. 1.  It was 
concluded that the appellant's two year service in the Bureau 
of Constabulatory and his promotion from Corporal to 3rd 
Lieutenant in the Bureau precluded all arguments of his being 
subjected to duress by the Japanese.  

It was noted that his joining or connection with the guerilla 
movement after so many months of meritorious service with the 
Japanese as leader and Commanding Officer of 1st Nueva Ecija 
Company had been put forth to justify or mitigate his actual 
collaboration with the enemy.  However, it was found that 
such action branded him as an opportunist.  


In view of the above, the Loyalty Board Status Board No. 1 
Sec. II (Review Board) recommended that the recommendation of 
Loyalty Status Board No. 1 be reversed.  

In May 1946, the Secretary of National Defense for the 
Philippines recommended that the appellant be retained in the 
service.  It was noted that Loyalty Status Board No. 1 as 
Review Board had reversed this recommendation as it had been 
originally made by Loyalty Status Board No. 1.  

It was concluded that there was sufficient evidence that the 
appellant had remained loyal to the United States and 
Commonwealth governments in spite of his employment in the 
puppet Japanese government.  The recommendation that he be 
retained in the service was approved.  

In October 1978 a field investigation was conducted.  M.B. 
(the captain of the LGAP guerillas), J.S. (of the LGAF 
guerillas), F.C.J., and B.F. were interviewed pursuant to 
this investigation.  

M.B. testified that he was aware of the appellant's service 
with the B.C. during the Japanese occupation because he was 
the Chief of Intelligence of the guerilla forces in this 
area.  He testified that the appellant always coordinated 
with his unit while he was with the B.C., and that he would 
give them advanced information on the movements of Japanese 
soldiers and also the B.C.'s, including their strength, arms, 
missions, and routes.  

M.B. stated that he was not aware of any incident during 
which the BC, lead by the appellant, attacked guerillas in 
Salvacion and Lupao, Nueva Ecija.  He certified that he had 
completed an affidavit in November 1945 regarding his B.C. 
activities.  He concluded that the appellant fully cooperated 
with the guerillas, as did other officers like him.  

J.C.S. testified that the appellant, like many other BC 
officers, cooperated with the guerillas by agreement.  He 
also testified that the appellant provided the guerillas with 
information on movements, strength, and even gave medicine 
and ammunition coming from their camp.  He stated that the 
appellant had virtually done nothing against the guerillas 
and that he in fact had virtually been planted in the B.C. 
organization.  J.C.S. also denied recalling any incident 
where the appellant led the B.C. in an attack against 
guerillas in Salvacion and Lupao.  He added that if the 
appellant had truly been hard on the guerillas, he would not 
have lived after the war.  

When asked about his promotions within the B.C., J.C.S. 
testified that as far as he knew, such promotions were made 
by his superior officers, who were also "our cooperative 
men" in the B.C.  He certified that he had completed an 
affidavit on the appellant's behalf in 1945.  

F.C.J. was interviewed and also testified that the 
relationship of B.C. soldiers and the guerillas was one of 
cooperation and understanding in that the B.C. soldiers 
provided the guerilla movement with movements, strength, and 
operations of the B.C. and Japanese soldiers.  He stated that 
he was a former member of the B.C.  He also indicated that 
the appellant had cooperated fully with the guerillas and was 
unaware of any encounter of any B.C. unit against the 
guerillas.  

B.F. stated that he was a member and Commanding Officer of 
the B.C. in Talavera, Nueva Ecija.  He stated that he did not 
have knowledge of the appellant's activities but stated that 
all B.C.'s were cooperative with the guerilla movement and 
gave them information about the Japanese forces.  

The field investigator concluded that M.B. was very 
cooperative, appeared unbiased and that he deposed in a very 
frank and honest manner.  He concluded that he was sincere 
and truthful and indicated no monetary interest in the case.  
He also recalled contacting M.B. for information in the past 
and that he had given unfavorable information about the 
appellant in a different case.  

The record contains a manila folder whose content includes 
records received by the RO in October 1978 and December 1978.  
These records are, for the most part, copies of or duplicate 
evidence already of record prior the May 1980 RO 
determination.  

In March 1979 the appellant was deposed.  The appellant 
testified that he joined the B.C. against his will.  He 
reported that his responsibilities included patrolling for 
"bad elements," but indicated that his contact with the 
outsiders (the USAFFE members), helped the guerillas avoid 
his patrols.  

When on patrol, the appellant reported that it was always 
upon the request of the Japanese Command and that there were 
always Japanese with them.  The appellant denied ever having 
an encounter with guerillas, stating that this was due to his 
contacts or tips given to the guerillas.  He stated that he 
never remembered anybody being captured or arrested while he 
was in command of the company.  

The appellant denied receiving any commendations, citations, 
or promotions while in the B.C. and stated that he left the 
command without their knowledge to join a guerilla group.  

The appellant testified that he was allowed to go out on pass 
or vacation every Saturday and Sunday.  He stated that he had 
attempted to escape B.C. service.  He stated that this was 
his mission from the beginning, that as soon as he made 
contact with the outside he would make his escape at the most 
opportune time.  He stated that he joined the guerillas by 
escaping from the B.C. after contacting the guerillas and 
agreeing with them.  

The appellant was asked about the report (signed by him) 
detailing the ambush and kidnapping incident followed by his 
reported attack on guerillas.  The appellant denied making or 
signing this report.  

The appellant was then shown the document detailing his 
collaboration in Nueva Ecija.  He denied knowledge of a 
village being burned by B.C. while he was in command.  

The field investigator noted that the appellant answered the 
questions with a slight nervousness but was firm in his 
answers.  It was noted that he became quite nervous and 
frustrated when confronted with documents detailing his 
involvement in the B.C.  

In April 1980 the appellant submitted a letter in which he 
specified that the report signed by him regarding his 
activities against the guerillas was the only avenue to 
camouflage his connection with the guerillas.  

In May 1980 the RO notified the appellant that he had 
forfeited his right to VA benefits because he had rendered 
assistance to an enemy of the United States.  

In June 1980 more documents were submitted by the appellant.  
This included a form noting that the appellant was carried on 
the Approved Revised Reconstructed Guerilla Roster of 1948.  
In a May 1980 affidavit, C.G.N. stated that they had 
contacted the appellant upon his assignment to the B.C. and 
obtained his support of the guerilla movement, and that he 
escaped, per their instructions, in November 1944 and joined 
the guerilla movement.  

In a June 1980 affidavit, L.D. reported that he was a Medical 
Officer in the USAFFE who joined the guerilla movement during 
the surrender of the USAFFE in April 1942.  He stated that 
the appellant had been released from a concentration camp 
and, after recovering from his wounds and illnesses, was 
recruited by a guerilla movement to join the B.C. as an 
"under cover" man.  He stated that the appellant performed 
his job of under cover man very well, providing important 
information about the Japanese forces.  He contended that the 
appellant's promotion to company commander was also at the 
advice of the leaders of the guerilla unit.  



L.D. also reported that the appellant had wanted to escape 
but was advised not to until a consensus within the guerilla 
organization was made.  Other subsequent affidavits were 
submitted essentially re-stating the information mentioned 
above.  

In June 1980 the RO received a letter from the appellant 
essentially restating his assertion that he remained loyal to 
guerilla forces during his time in the B.C.  

In October 1980 the RO notified the veteran that he had 
forfeited his rights to VA benefits because he had been a 
member of the Japanese sponsored and controlled B.C.  The RO 
also noted that the evidence showed that he had led 30 B.C. 
soldiers against the guerillas in April 1944 and that he was 
Commanding Officer assigned to the Japanese garrison in Nueva 
Ecija.  The RO noted that his contention that he had aided 
the guerillas was not substantiated by official records, 
further noting that the service department disclosed that he 
did not have recognized guerilla service.  

In November 1980 the appellant submitted a Notice of 
Disagreement, and in December 1980 a Statement of the Case 
was issued again invoking forfeiture.  This decision was not 
timely appealed.  

Also of record prior to the May 1980 determination are 
various medical records that do not address the character of 
the appellant's service in the military, particularly the 
B.C.  

Subsequent Evidence

In September 1997 the RO received a claim to re-open from the 
appellant.  The appellant contended that the report filed by 
him in 1945 regarding the attack on guerillas was a false 
report, and that he and his family would have been killed if 
he had really conducted such an attack.  He further contended 
that he was not responsible for the burning of a barrio.  

Submitted with this claim was a 1946 extract concerning the 
appellant's release from active service, a document that was 
already of record at the time of the May 1980 RO 
determination.  Also submitted was a document previously of 
record concerning the payment of benefits to the appellant in 
recognition of his service.  

In September 1997 the RO received a May 1975 certification 
that from September 1942 to November 1944 the appellant was 
company commander of 1st NECO, PC Duty with "Grls" Squadrons 
311 & 227 (USAFFE).  

In December 1998 the RO received a Roster of Troops (Initial) 
in the Field dated from December 1944.  The report included 
the appellant among those who were "true and loyal 
Filipinos" and members of the former Philippine Scouts and 
Philippine Army commands of the U.S. Army.  

In January 1999 the appellant's NOD was received.  He stated 
that the decision was unfair because the duress involved in 
his becoming a B.C. was not addressed.  He again contended 
that he provided guerilla movements with vital information 
concerning the Japanese while he was in the B.C.  

In January 1999 the RO received an affidavit from D.C.B. 
certifying that the appellant had furnished information 
regarding the Japanese while he was in the B.C.  Another 
affidavit was also received from R.E. also indicating that 
the appellant had secretly supplied the guerillas with 
various things, including intelligence regarding the Japanese 
while he was in the B.C.  

In May 1999 the RO received medical evidence already of 
record at the time of the May 1980 RO determination.  

Also received in May 1999 was another statement from the 
appellant in which he again contended that he became a 
constable under duress.  He stated that he was taken out of a 
concentration camp and made to sign an oath of allegiance.  
He stated that he had no additional evidence to submit.  



Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies, 
shall forfeit all accrued and future gratuitous benefits 
under laws administered by the VA.  38 U.S.C.A. § 6104(a). 

Where an appellant has lost his status as a benefits-eligible 
claimant, he must establish it anew by a preponderance of the 
evidence.  Tulingan v. Brown, 9 Vet. App. 484, 487 (1996).  
He has the burden of establishing eligibility by a 
preponderance of the evidence, and only when that burden is 
met does the non-adversarial claims process become operable.  
Villeza v. Brown, 9 Vet. App. 353, 357 (1996).  


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6104(a) (West 
1991).  38 C.F.R. § 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).  

In brief, the evidence submitted since the previous final 
decision includes statements from the appellant; a 1946 
extract concerning the appellant's release from active duty; 
a document pertaining to payments of benefits; a May 1975 
certification concerning the appellant's military service; a 
December 1944 Roster of Troops, a medical treatment report, 
and January 1999 affidavits from D.C.B. and R.E.  

The medical treatment report was already of record, does not 
address the appellant's military service, and is therefore 
not new but irrelevant.  The 1946 extract concerning his 
release from service is not new because it was already of 
record at the time of the May 1980 decision.  In addition, it 
does not bear directly or substantially on the matter under 
consideration, namely the character of the appellant's 
service between August 1942 and April 1945.  The payment of 
benefits document was already of record at the time of the 
May 1980 determination and is therefore not new.  

Evidence submitted which was not in the record at the time of 
the previous final determination consists of the appellant's 
own statements, the May 1975 certification, the December 1944 
Roster of Troops, and the affidavits from D.C.B. and R.E.  
While this evidence was not previously submitted, it is not 
considered to be new because it is merely cumulative or 
redundant of other evidence already in the record at the time 
of the previous final determination.  See Smith, Evans, 
supra.  

The appellant's contention that his service in the B.C. was 
under duress and that he aided the guerilla movement during 
his B.C. service are contentions that had already been made 
by the appellant.  He specifically testified to this during 
the March 1979 deposition.  Such evidence is therefore not 
new.  Id.  

The December 1944 Roster of Troops does not bear directly and 
substantially on the issue at hand because it addresses his 
service subsequent to the period of service in question: his 
service under the Japanese from August 1942 to November 1944.  

The Board also notes that such evidence is not new because it 
is essentially redundant and cumulative of evidence 
previously of record at the time of the previous final 
decision.  This is because the evidence previously of record 
already had established that the appellant left the B.C. in 
November 1944.  

The May 1975 certification merely documented the appellant's 
military service which was already of record at the time of 
the previous final determination.  The certification that the 
appellant was on "PC Duty with Grls Squadrons 311 & 227" 
from November 1944 to February 1945 is not new because the 
appellant's guerilla service had been reported prior to the 
previous final determination. 

Assuming that the portion of the report certifying that he 
was on "PC Duty with Grls Squadrons 311 & 227" from 
November 1944 to February 1945 is new, such evidence is not 
material because it does not address the character of his 
service in the B.C. prior to that time, i.e., from August 
1942 to November 1944.  

More importantly, the Board notes the service department 
specifically concluded that the appellant had no recognized 
guerilla service.  The Court has held that VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification that a particular individual 
served in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  For these 
reasons, the Board concludes that the May 1975 certificate 
does not constitute new and material evidence.  

Finally, the Board concludes that the affidavits received in 
January 1999 are not new because they essentially reiterate 
the assertions made in previous affidavits and testimony 
already of record at the time of the previous final decision; 
namely, that the appellant had served in the B.C., but that 
he had assisted the guerilla movement by providing them with 
vital Japanese intelligence.  

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of forfeiture of his rights to VA benefits 
under the provisions of 38 U.S.C.A. § 6104(a) (West 1991).  
38 C.F.R. § 3.156.  Nor has he referred to the existence of 
evidence that would plausibly be new and material.  See Ivey 
v. Derwinski, 2 Vet. App. 320 (1992); White v. Derwinski, 
1 Vet. App. 519 (1991). 

For these reasons, the Board finds that the foregoing 
evidence is either cumulative, redundant, irrelevant, or does 
not bear directly and substantially upon the specific matter 
under consideration, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that new and material evidence 
to reopen the claim for revocation of the forfeiture of the 
appellant's rights to VA benefits under the provisions of 
38 U.S.C.A. § 6104(a) has not been submitted; the claim is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appellant not having submitted new and material evidence 
to reopen the claim for revocation of the forfeiture of his 
rights to VA benefits under the provisions of 38 U.S.C.A. 
§ 6104(a), the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

